Citation Nr: 1452306	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-15 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a bilateral foot injury. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the left ankle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO, which confirmed and continued the denial of service connection for residuals of a bilateral foot injury and the denial of service connection for degenerative arthritis of the left ankle.

In September 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a bilateral foot injury and service connection for degenerative arthritis of the left ankle, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed decision issued in November 1994, the Board denied the Veteran's application to reopen a claim of entitlement to service connection for residuals of bilateral ankle/foot injuries.

2.  Some of the new evidence received since the Board's November 1994 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of a bilateral foot injury and raises a reasonable possibility of substantiating that claim.

3.  Some of the new evidence received since the Board's November 1994 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for degenerative arthritis of the left ankle and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The Board's November 1994 decision is final.  38 C.F.R §§ 20.1100, 20.1104 (1994).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a bilateral foot injury.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the left ankle.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The Veteran seeks service connection for residuals of a bilateral foot injury and degenerative arthritis of the left ankle.  These claims were previously considered and denied by the Board in a November 1994 decision.  The claims were denied as the evidence was against a finding that there was a link between the current disabilities and an event during service.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.1100, 20.1104 (1994).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 1994 Board decision, VA has received new and material evidence as to each of the claims, including a February 2011 VA private opinion from Dr. P, which, suggests a nexus between the Veteran's current residuals of a bilateral foot injury and degenerative arthritis of the left ankle with service; and testimony from the Veteran suggesting that he injured his feet and ankles while jumping off a tank in-service.  Board Hearing Tr. at 11, 12.  The testimony offered by the Veteran is presumed credible for the purpose of determining whether it is new and material.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  As such, these claims are reopened.  To this limited extent, the claims are granted.


ORDER

The application to reopen the claim for entitlement to service connection for residuals of a bilateral foot injury is granted.

The application to reopen the claim for entitlement to service connection for degenerative arthritis of the left ankle is granted.


REMAND

Although the etiology of the Veteran's residuals of a bilateral foot injury and degenerative arthritis of the left ankle was addressed by the aforementioned February 2011 private medical opinion, the opinion is vague with regard to which ankle or foot is currently disabled as a result of an in-service injury.  Notably, service connection has already been granted for degenerative arthritis of the right ankle.  VA examination is needed to determine the etiology of the Veteran's claimed bilateral foot injury and degenerative arthritis of the left ankle.  

The Board also notes that the Veteran testified that he received treatment at the Ireland Army Community Hospital in Fort Knox, Kentucky.  Board Hearing Tr. at 11.  The treatment records appear to be missing from the record and need to be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all hospital records from the Ireland Army Community Hospital in Fort Knox, Kentucky, pertaining to any in service treatment the Veteran received on active duty from December 1952 to December 1954.  

2.  Obtain the Veteran's service personnel records. 

3.  Afterwards, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current feet and left ankle disorders.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a)  State all current feet and ankle disorders.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral pes planus, which was noted on his pre-enlistment examination, permanently increased in severity as a result his active service? 

(c)  If the answer to question (b) is "Yes," was the increase in severity clearly and unmistakably (obviously or manifestly) due to the natural progress of the preexisting disorder?

(d)  Is it at least as likely as not (a 50 percent or greater probability) that any current foot disorder (not including pes planus) was incurred in service?

(e)  Is it at least as likely as not (a 50 percent or greater probability) that any current left ankle disorder was incurred in service?

For the purposes of this opinion, the VA examiner is asked to consider and accept as true the Veteran's assertion that he had pain in his ankles and feet after jumping off of a tank in service, unless the examiner can identify clear medical evidence that contradicts those assertions.

A complete rationale must be provided for all findings rendered.  If the VA examiner cannot provide a requested finding without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


